PER CURIAM.
The plaintiff appeals a summary final judgment for the defendant in an automobile negligence case. Plaintiff was a passenger in defendant’s automobile. The summary judgment for the driver was, proper because the deposition and answers to interrogatories conclusively showed that the collision was caused by another driver who ran a red light. Plaintiff came forward with no evidence to create a genuine issue of material fact. Cf. Byrd v. Leach, 226 So.2d 866 (Fla. 4th DCA 1969).
Affirmed.